DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.Applicant's submission filed on 7/27/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner maintain Double patent rejection. See Non-Final and Final rejection mailed on 11/13/2020 and 4/27/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
 Claims 1-25 are rejected under 35 U.S.C. 103 as being un-patentable Talbert et al (US 20190197712 (Joshua D.  Talbert) in view of Henley et al. (US 2014/0288373)
Regarding Claim 1, Talbert discloses a system comprising a coherent light source that emits pulses of coherent light, wherein the coherent light source comprises a plurality of electromagnetic sources and wherein the plurality of electromagnetic sources comprises one or more of: hyperspectral source for emitting electromagnetic radiation that elicits a spectral response from a tissue [See paragraph 51 Figs. 44 and 48], wherein the hyperspectral source comprises one or more of:
a first electromagnetic source that emits electromagnetic radiation having a wavelength from about 513 nm to about 545 nm and a second electromagnetic source that emits electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm
Or a first electromagnetic source that emits electromagnetic radiation having a wavelength from about 565 nm to about 585 nm and a second electromagnetic source that emits electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm [See paragraphs 116-136 and Figs.5-7D] ; a fiber optic bundle connected to the coherent light source [See paragraphs 11 and 219]; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation [See paragraphs 11 and Figs. 1, 28A-C]; and a controller in electronic communication with the coherent light source and the image sensor and configured to synchronize timing of the coherent light source and the image sensor [See abstract and paragraphs 11, 68,  108-109 and 200-212].

However, Henley discloses a vibrating mechanism attached to the fiber optic bundle [See Paragraph 21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 2, Talbert doesn’t explicitly disclose wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component 
However, Henley discloses wherein the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component [See paragraph 30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 3, Talbert doesn’t explicitly disclose wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced 
However, Henley discloses wherein the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced [See Claim 12].

Regarding Claim 4, Talbert doesn’t explicitly disclose wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame captured by the image sensor .
However, Henley discloses wherein the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame captured by the image sensor [See paragraphs 25-27 and Figs 2-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 5, Talbert doesn’t explicitly disclose a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -3-a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component; wherein the housing of the vibrating mechanism is attached to the sleeve 
However, Henley discloses a sleeve for coupling a first fiber optic portion of the fiber optic bundle to a second fiber optic portion of the fiber optic bundle; and TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -3-a housing of the vibrating mechanism configured to house a vibrating device, wherein the vibrating device  [See paragraph 25, 30 and Figs. 2-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 6, Talbert doesn’t explicitly disclose wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion 
However, Henley discloses wherein the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle, and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion [See Fig. 2-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 7, Talbert doesn’t explicitly disclose wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of coherent light is changed by vibration of the vibrating mechanism 
However, Henley discloses wherein the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path [See Claim 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 8, Talbert discloses wherein each of the plurality of electromagnetic sources of the coherent light source is a  laser bundle comprising  a plurality of laser units, wherein the plurality of electromagnetic sources  comprises: a red laser bundle for emitting a red wavelength of electromagnetic radiation; a green laser bundle for emitting a green wavelength of electromagnetic radiation; a blue laser bundle for emitting a blue wavelength of electromagnetic radiation; and a hyperspectral bundle for emitting a hyperspectral wavelength of electromagnetic radiation for eliciting a spectral response [See paragraphs 83-87].
Regarding Claim 9, Talbert discloses wherein the hyperspectral bundle for emitting the hyperspectral wavelength of electromagnetic radiation comprises a first hyperspectral bundle for emitting the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm; a second hyperspectral bundle for emitting the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm; and a third hyperspectral bundle for emitting the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraphs 116-136 and Figs.5-7D].
Regarding Claim 10, Talbert doesn’t explicitly disclose wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path 
However, Henley discloses wherein: the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle; and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed [See paragraph 26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talbert by attaching a vibrating mechanism to the fiber optic bundle, in order to remove speckle from a coherent light source.
Regarding Claim 11, Talbert discloses wherein the image sensor is configured to generate a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source [See Fig. 14].
Regarding Claim 12, Talbert discloses wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read [See Fig. 2A].
Regarding Claim 13, Talbert discloses a red source for emitting electromagnetic radiation from a red spectrum of light; a green source for emitting electromagnetic radiation from a green spectrum of light; and a blue source for emitting electromagnetic radiation from a blue spectrum of light [See paragraphs 48-50 and 83-86].
Regarding Claim 14, Talbert discloses wherein the coherent light source is configured to emit, during a pulse duration, a plurality of sub-pulses of coherent light having a sub-duration shorter than the pulse duration [See Fig. 7D].
Regarding Claim 15, Talbert discloses wherein one or more of the pulses of coherent light emitted by the coherent light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [See Fig. 7A]. 
Regarding Claim 16, Talbert discloses wherein hyperspectral emission emitter by hyperspectral source results the image sensor capturing data for generating in a hyperspectral exposure frame, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the hyperspectral exposure frame [See paragrap82-85, 305 and claim 26].
Regarding Claim 17, Talbert discloses don’t explicitly disclose wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraphs 116-136 and Figs.5-7D].
Regarding Claim 18,	 Talbert discloses wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene [See paragraphs 252, 276 and 281-306].
Regarding Claim 19, Talbert discloses wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [See paragraphs 59 and 252-253].
Regarding Claim 20, Talbert discloses wherein the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [See paragraph 105]. 
Regarding Claim 21, Talbert discloses wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame [See Fig. 22].
Regarding Claim 22, Talbert discloses wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image [See paragraph 165].
Regarding Claim 23, Talbert discloses wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of coherent light [See Figs. 6 and 14].
Regarding Claim 24, Talbert discloses wherein the pulses of coherent light are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the coherent light [See paragraph s116-124].
Regarding Claim 25, Talbert discloses wherein at least a portion of the pulses of coherent light comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of hyperspectral imaging data [See paragraph 56, 252-254 and 276-278], wherein the hyperspectral wavelength of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm [See paragraphs 47, and Figs 1, 7A-D and 14].
Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487